                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RONALD HANSEN,

                   Plaintiff,                                 8:17CV469

      vs.
                                                                ORDER
AMERICAN AIRLINES, INC.,

                   Defendant.


      After conferring with counsel, and as requested by the parties’ motion,
(Filing No. 27), which is hereby granted,

      IT IS ORDERED that the final progression order is amended as follows:

      1)    The jury trial of this case is set to commence before John M. Gerrard,
            Chief United States District Judge, in the Special Proceedings Courtroom,
            Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
            Nebraska, a 9:00 a.m. on February 3, 2020, or as soon thereafter as the
            case may be called, for a duration of four (4) trial days. This case is
            subject to the prior trial of criminal cases and other civil cases that may be
            scheduled for trial before this one. Jury selection will be held at the
            commencement of trial.

      2)    The Pretrial Conference is scheduled to be held before the undersigned
            magistrate judge on January 14, 2020 at 9:00 a.m., and will be conducted
            by internet/telephonic conferencing. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference. The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
            January 13, 2020.

      3)    The deadline for moving to amend pleadings or add parties is July 15,
            2019

      4)    The deadline for completing written discovery under Rules 33, 34, and 36
            of the Federal Rules of Civil Procedure is May 31, 2019. Motions to
            compel discovery under Rules 33, 34, and 36 must be filed by June 14,
            2019
            Note: A motion to compel, to quash, or for a disputed protective order
              shall not be filed without first contacting the chambers of the undersigned
              magistrate judge to set a conference for discussing the parties’ dispute.

       5)     The deadlines for complete expert disclosures 1 for all experts expected to
              testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
              non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                     For the plaintiff(s):              May 15, 2019.
                     For the defendant(s):              July 1, 2019.
                     Plaintiff(s)’ rebuttal:            July 15, 2019

       6)     The deposition deadline is September 3, 2019.

       7)     The deadline for filing motions to dismiss and motions for summary
              judgment is October 1, 2019.

       8)     The deadline for filing motions to exclude testimony on Daubert and
              related grounds is October 1, 2019.

       9)     Motions in limine shall be filed seven days before the pretrial
              conference. It is not the normal practice to hold hearings on motions in
              limine or to rule on them prior to the first day of trial. Counsel should plan
              accordingly.

       10)    All requests for changes of deadlines or settings established herein shall
              be directed to the undersigned magistrate judge, including all requests for
              changes of trial dates. Such requests will not be considered absent a
              showing of due diligence in the timely progression of this case and the
              recent development of circumstances, unanticipated prior to the filing of
              the motion, which require that additional time be allowed.


       March 20, 2019.                             BY THE COURT:

                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge




       1
          While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Moreover, their opinion testimony will be limited to what is stated
within their treatment documentation and timely disclosed expert reports.

                                               2
